Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

OFFICE ACTION
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 	(a)(2) The claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a) (1) being anticipated by the prior art of record Lee (US 2017/0229891)
Regarding claim 1, the prior art discloses:
A method for charging a battery that is a non-aqueous electrolyte secondary battery (see one or more of par 7, 9-12, 17, 28, 30, 46, 122-124), the method comprising: 
Estimating an SOC (see one or more of fig 1-2, 4, 9, 11-13) of the battery based on at least one of a voltage and a current of the battery; and 
5Based on a relationship between the SOC of the battery and an entropy change of a battery reaction of the battery (see one or more of par 23-24, 30-31, 119-122, 125-126, 138, 149-151) determining a charging current to the battery in accordance with the SOC of the battery such that the charging current becomes larger (see one or more of par 17-18, 34-35, 88-91, 157-167, fig 2, 11-13) as the entropy change of the battery becomes greater.  

(Claim 3)  wherein the entropy change of the battery is negative in a first SOC region, is positive in a second SOC region with higher SOC than that of the first SOC region, and is negative in a third SOC region with even higher SOC than that of the second SOC region, and 5the determining includes setting the charging current to be larger when the SOC of the battery is included in the second SOC region than when the SOC of the battery is included in the first or third SOC region (fig 2, 12).  
(Claim 4) wherein the determining includes: setting a C rate of the charging current to be 1.5 C or higher in an SOC region where the entropy change of the battery is positive; and 5setting the charging current in an SOC region where the entropy change of the -22 -9190625 US battery is positive to be 1.25 or more times as large as the charging current in the SOC region where the entropy change of the battery is negative (fig 2, 12).
Claims 5-6 recite similar subject matter and rejected for the same reason.  For controller, see fig 5-7.

Claims 1-6 are rejected under 35 U.S.C. 102(a) (1) being anticipated by the prior art of record Srinivasan (US 2017/0149256)
Regarding claim 1, the prior art discloses:
A method for charging a battery that is a non-aqueous electrolyte secondary battery (see one or more of par 2, 25, 27-28, 44, 52-58, 74), the method comprising: 
Estimating an SOC (see one or more of par 36-38, 58-60, 67-70, 74) of the battery based on at least one of a voltage and a current of the battery; and 
5Based on a relationship between the SOC of the battery and an entropy change of a battery reaction of the battery (par 44, 52), determining a charging current to the battery in accordance with the SOC of the battery such that the charging current becomes larger as the entropy change of the battery becomes greater (see one or more of par 20, 38-41, 48-51, 56-58, 74, fig 6-9).  
(Claim 2) wherein the determining includes setting the charging current to be larger in an SOC region where the entropy change of the battery is positive than in an SOC region where the entropy change of the battery is negative (fig 5).  

(Claim 4) wherein the determining includes: setting a C rate of the charging current to be 1.5 C or higher in an SOC region where the entropy change of the battery is positive; and 5setting the charging current in an SOC region where the entropy change of the -22 -9190625 US battery is positive to be 1.25 or more times as large as the charging current in the SOC region where the entropy change of the battery is negative (par 38, 48-51, 56, 58).

Claims 5-6 recite similar subject matter and rejected for the same reason. For controller, see fig 1.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DINH whose telephone number is 571-272-1890.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Jack Chiang can be reached on 571-272-7483.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL DINH/            Primary Examiner, Art Unit 2851